Title: To John Adams from John Marshall, 27 February 1801
From: Marshall, John
To: Adams, John


				
					Sir:
					Department of State, February 27, 1801.
				
				The order of the House of Representatives of the 24th of this month, requesting an account of the depredations committed on the commerce of the United States by vessels of Great Britain, of which complaint has been made to the Government, having been referred to this department, I have the honor to transmit herewith an abstract of such cases as have been complained of since the commencement of the year 1800.The order of the House having fixed no period at which the account it requests is to commence, I have, from a consideration of the short space for which the present session can continue, thought it compatible with their view to limit the abstract to the time above mentioned.From the various reasons, it is to be presumed that many captures have been made, of which no complaint has been forwarded to the Government. Under this impression, and for the purpose of giving a comprehensive view of the subject, I have thought it not improper to annex to the abstract several extracts of letters from our consuls, and also an extract of a letter from the President of the Chamber of Commerce at Philadelphia to the Secretary of the Navy.I will also take the liberty to observe, that neither the communications from our minister at London, nor my conversations with the chargé d’affaires of His Britannic Majesty in the United States, would lead to an opinion that any additional orders have been lately given by the British Government, authorizing the system of depredation alluded to in the letter from Mr. Fitzsimmons.I am, sir, &c.
				
					J. Marshall.
				
				
			